July 20, 2012 DREYFUS INVESTMENT GRADE FUNDS, INC. -DREYFUS INFLATION ADJUSTED SECURITIES FUND Supplement to Statutory Prospectus dated December 1, 2011 The following information supplements and supersedes the portfolio manager information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management." The investment adviser for the fund is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by a team of portfolio managers from Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus. The team members are Robert Bayston, David Horsfall, CFA, and Nate Pearson, CFA, each of whom also is an employee of Dreyfus. The fund has been team managed since April 2011. Mr.
